Citation Nr: 1623199	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-41 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to referral of service-connected bilateral hearing loss for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   
 
In April 2014, the Board issued a decision in which it denied appeals as to (1) entitlement to a rating in excess of 30 percent for bilateral hearing loss, and (2) entitlement to a rating in excess of 10 percent for right hand scar.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In May 2015, the Court granted a joint motion for partial remand (JMR), and partially vacated the April 2014 decision to the extent it denied referral for consideration of extraschedular ratings and remanded for consideration of the combined effect of all of the Veteran's service connected disabilities pursuant to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In July 2015, the Board issued a decision in which it denied appeals as to (1) entitlement to referral of service-connected bilateral hearing loss for consideration of an extraschedular disability rating, and (2) entitlement to referral of service-connected right hand scar for consideration of an extraschedular disability rating.  The Veteran appealed that decision to the Court.

In March 2016, the Court granted a joint motion for partial remand, and partially vacated the July 2015 decision to the extent it denied referral for consideration of an extraschedular rating for bilateral hearing loss.  The JMR noted that the Board stated that the Veteran's reported symptoms of feeling as if something is crawling in his right ear and that the Board further stated that this symptom has not been attributed to his hearing loss disability.  The JMR stated that the Board's assessment is inconsistent with the evidence of record and that remand was warranted for the Board to reconcile its findings.  


FINDING OF FACT

The Veteran's hearing loss disability does not result in marked interference with employment or any hospitalizations, even with consideration of the Veteran's report of feeling as if something was crawling in his right ear.


CONCLUSION OF LAW

The criteria have not been met for referral of the Veteran's bilateral hearing loss disability for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a November 2009 letter, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
II.  History

Historically, the RO awarded service connection for bilateral hearing loss in an August 2005 rating decision.  In October 2009, the Veteran filed the claim for an increased rating that led to this appeal.  The service-connected bilateral hearing loss disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran reported worsening hearing at a VA examination in December 2009.  Mild to severe bilateral sensorineural hearing loss was diagnosed.  The examiner indicated that his hearing loss disability would have significant effects on occupation, with the impact being hearing difficulty.  

On VA audiology consultation in July 2010, it was noted that the Veteran had not been seen in many years.  The Veteran had been issued hearing aids in 2005, but he had not returned for follow up or repairs since initial hearing aid issuance.  He reported a new complaint of intermittent brief duration left ear pain, starting approximately 1 year prior, occurring on a daily basis but mainly in the morning hours, and lasting 1 to 2 minutes before resolving by itself.  Otoscopy showed that the ear canals were clear of excess cerumen and debris.  The tympanic membranes were intact with normal landmarks.  Audiometric hearing loss was described as through 1 kilohertz then sloping to severe sensorineural hearing loss at 1.5 kilohertz and beyond in the right ear, with fairly poor speech recognition.  In the left ear, there was mild sensorineural hearing loss through 2 kilohertz, then sloping from moderate to severe sensorineural hearing loss kilohertz and beyond.  He had fair speech recognition in the left ear.  

The Veteran was seen in the VA ear, nose and throat clinic in August 2010.  His complaints of left ear pain were attributed to his left TMJ.

In September 2010, the Veteran was given new hearing aids.  

On April 2011 VA audiological evaluation, the examiner noted that the Veteran's hearing loss disability caused significant impairment on occupation, as it caused hearing difficulties.  

On VA examination in April 2012, the Veteran reported that his hearing loss impacted his daily life in that he could not hear conversation even with use of hearing aids.  He also reported that his right ear felt like something was crawling in it.  A diagnosis of bilateral sensorineural hearing loss was assigned.  

III.  Law and Regulations

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

VA compensates veterans for disabilities resulting from diseases or injuries incurred in line of duty, and for aggravation of preexisting injuries suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  This is typically done by assigning disability ratings, corresponding to a dollar amount, based on a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

To accord justice to the exceptional case, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Initially, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.   

Service connection has been established for three disabilities for this Veteran. These are: bilateral hearing loss rated as 30 percent disabling, the right hand scar rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  

The record reveals that any scar pain is compensated by the scar rating and any difficulty hearing, including conversation, or irritation due to tinnitus is compensated by the ratings for those disabilities.  This is not a case where the effect of all three disabilities considered together result in more limitation of function than each considered by itself and then summed.  The post-service medical records provide particularly negative evidence on this point, indicating a series of nonservice connected problems.  Even a lay review of the six volumes of records in this case clearly indicates a series of nonservice connected problems with little reference to the service connected conditions.  For example, a September 2009 VA treatment record lists a prior medical history listing almost 30 disabilities that the Veteran has experienced.  The service connected problems were not even noted.  The pattern is similar in all other treatment records in this case as well (There are significant nonservice connected problems without even a reference to even the existence of the service connected problems at issue) to the point it can be said that the extensive treatment records provide overwhelming evidence against this claim.  A detailed review of this evidence provides significant evidence against any contention that there is a collective effect involving any combination of the Veteran's service-connected disabilities that makes his disability picture an unusual or exceptional one. 

The Board therefore finds that the preponderance of evidence is against a finding that referral for extraschedular consideration based on a combined effect is warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran's hearing loss disability results in difficulty hearing, including conversation.  This is contemplated by the regular schedular criteria both in the symptomatology and level of disability.  As to the level of disability, the schedule provides for greater compensation for greater disability than the Veteran has been shown to have, whether as shown by acuity in puretone thresholds or speech recognition.  The Board is aware that the Veteran asserts that his hearing aids do not help.  However, this does not make his disability pattern and exceptional or unusual one.  The Veteran has reported pain of short duration in his left ear but this symptom has been attributed to the Veteran's TMJ and not to his hearing loss disability.  

The Board recognizes that the Veteran has reported a feeling of something crawling in his right ear.  This symptom is not contemplated by the rating schedule for the rating of hearing loss.  However, the Board finds that even if the Board assumes that this symptom is due to the Veteran's service-connected bilateral hearing loss, referral for extraschedular consideration is not warranted.  The Veteran has not asserted, and the record has not shown, that this symptom has had any effect on his functional abilities, including any such abilities related to either employment or even social interaction.  Furthermore this symptom has not resulted in any medical treatment.  Consequently, the Board finds that the complaints of the feeling of something crawling in the right ear does not presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Essentially, there is no indication that the rating schedule is inadequate to evaluate the Veteran's bilateral hearing loss disability.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to referral of service-connected bilateral hearing loss for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


